COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-14-00410-CR


Allen Keith Anderson Sr.               §    From Criminal District Court No. 1

                                       §    of Tarrant County (1190510D)

v.                                     §    March 26, 2015

                                       §    Opinion by Justice Gardner

The State of Texas                     §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Anne Gardner_________________
                                      Justice Anne Gardner